FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                          APRIL 14, 2022
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 74

State of North Dakota,                                  Plaintiff and Appellee
      v.
Paxton Benjamin Heywood,                            Defendant and Appellant



                                No. 20210259

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Pamela A. Nesvig, Judge.

AFFIRMED.

Per Curiam.

Anna A. Argenti, Assistant State’s Attorney, Bismarck, N.D., for plaintiff and
appellee; submitted on brief.

Joshua L. Weatherspoon and Aaron D. Pulanco, Bismarck, N.D., for defendant
and appellant; submitted on brief.
                              State v. Heywood
                                No. 20210259

Per Curiam.

[¶1] Paxton Heywood appeals from a criminal judgment entered after a jury
found him guilty of gross sexual imposition. Heywood argues the district court
erred by granting the State’s motion to amend the information, and the jury
verdict was not supported by sufficient evidence. Viewing the evidence in the
light most favorable to the verdict, we conclude substantial evidence exists that
could allow a jury to draw a reasonable inference in favor of conviction. We also
conclude the court did not abuse its discretion by granting the State’s motion
to amend the information. We summarily affirm under N.D.R.App.P. 35.1(a)(3)
and (4).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1